Title: Thomas Jefferson to John Vaughan, 15 July 1815
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir  Monticello July 15. 15:
          The letter on the preceding page was written at the time of it’s date, but was witheld from the post office until I could learn that the remittance therein mentioned was actually made. this I learn from your favor of the 8th this moment recieved. being anxious that the articles desired from France, and especially the books should get in before the bad weather of the winter sets in, I have only to repeat the requests of my letter, and as early an attention to them as is convenient with the assurance of my friendly esteem & respect.
          Th: Jefferson
        